Order entered May 26, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00376-CV

 IN RE THE STATE OF TEXAS EX REL. JOHN CREUZOT, CRIMINAL
        DISTRICT ATTORNEY OF DALLAS COUNTY, TEXAS

         Original Proceeding from the 283rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F19-40504-T

                                    ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s May 25, 2021

petition for writ of mandamus. We DENY AS MOOT relator’s May 25, 2021

emergency motion for temporary relief.


                                           /s/   LANA MYERS
                                                 JUSTICE